

117 HR 3162 IH: Disaster Relief Transparency Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3162IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Rice of South Carolina (for himself, Ms. Mace, Mr. Gimenez, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Housing and Urban Development to submit to the Congress a report that describes the methodology used to allocate amounts appropriated in covered provisions for the Community Development Block Grant Disaster Recovery Program and the Community Development Block Grant Mitigation Program, and for other purposes.1.Short titleThis Act may be cited as the Disaster Relief Transparency Act.2.HUD Report(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development, after consultation with the Comptroller General of the United States, shall submit to the Financial Services, Oversight and Reform, and Transportation and Infrastructure Committees of the House of Representatives and Banking Committee of the Senate a report that—(1)describes and explains the methodology used by the Department of Housing and Urban Development to allocate, to States, Tribes, Territories, and local governments, amounts appropriated in covered provisions for the Community Development Block Grant Disaster Recovery Program and the Community Development Block Grant Mitigation Program;(2)addresses why the such methodology may result in allocations to States, Tribes, Territories, and local governments differing between appropriations; and(3)provides legislative and administrative recommendations for improving the consistency and timeliness of the allocation of amounts appropriated for the Community Development Block Grant Disaster Recovery Program and the Community Development Block Grant Mitigation Program.(b)Covered provisionThe term covered provision means—(1)Public Law 116–20;(2)the Weather Research and Forecasting Innovation Act of 2017;(3)the Bipartisan Budget Act of 2018;(4)the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017;(5)the Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017;(6)the Consolidated Appropriations Act, 2017;(7)the Further Continuing and Security Assistance Appropriations Act, 2017;(8)the Continuing Appropriations and Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2017, and Zika Response and Preparedness Act; and(9)the Consolidated Appropriations Act, 2016.3.FEMA ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security and Government Affairs of the Senate a report describing, for each fiscal year beginning after September 30, 2015—(1)the average amount of individual assistance and individual and household assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to, and the rate of denial of individual assistance and individual and household assistance provided under such Act for—(A)all individuals;(B)all individuals and households;(C)individuals with an annual income under 75 percent of the National Median Household Income;(D)individuals and households with an annual income under 75 percent of the National Median Household Income;(E)individuals with an annual income over 125 percent of the National Median Household Income;(F)individuals and households with an annual income over 125 percent of the National Median Household Income;(G)individuals with an annual income between 75 percent and 125 percent of the National Median Household Income; and(H)individuals and households with an annual income between 75 percent and 125 percent of the National Median Household Income; and(2)an explanation for any factors causing an increase in the rate of denial of individual assistance or individual and household assistance, if applicable. 